                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BRANDEN ROBINSON,                                Case No. 18-cv-06814-HSG
                                   8                   Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                          TIME TO FILE REPLY
                                   9             v.
                                                                                          Re: Dkt. No. 39
                                  10     A. JACKSON,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendant’s request for an extension of time to file his reply in

                                  14   support of his summary judgment motion is GRANTED. Dkt. No. 39. Defendant shall file his

                                  15   reply by May 18, 2020.

                                  16          This order terminates Dkt. No. 39.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 2/24/2020

                                  19                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  20                                                  United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
